Citation Nr: 1640470	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  14-04 869	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an extraschedular rating in excess of 10 percent for the service-connected bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Army from July 1953 to June 1954.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which denied an increased disability evaluation for the service-connected bilateral hearing loss.  

The Veteran testified at a Board videoconference hearing before the undersigned in February 2016.  A transcript of the hearing is of record.  

In a decision issued in August 2016, the Board denied a schedular rating in excess of the currently assigned 10 percent for the Veteran's hearing loss disability.  The Board also remanded the issue of entitlement to an extraschedular rating for the hearing loss disability to the RO for additional development.  The case has now been returned to the Board for appellate review.

The Board notes that the most recent supplemental statement of the case (SSOC) was issued in August 2016, and that the Veteran's representative subsequently submitted copies of two private audiograms that were generated in September 2016.  The Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165, amended 38 U.S.C.A. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the agency of original jurisdiction (AOJ) or to the Board at the time of or subsequent to the submission of a Substantive Appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.  As the Substantive Appeal in this case was filed in January 2014, and as there has not been any request for initial AOJ review of the September 2016 audiograms, the case is ready for appellate review. 

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The current 10 percent rating is commensurate with the average earning capacity impairment due exclusively to the hearing loss disability. 


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 percent for the service-connected bilateral hearing loss on an extraschedular basis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The Veteran prevails in either event.  However, if the weight of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating their claims for VA benefits has been codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In a claim for increase, the requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  VA's duty to notify was satisfied by a letter issued in August 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, VA treatment records have been associated with the claims file and the evidence of record includes private audiometric examination reports dated in February, April and September of 2016.  

The Veteran provided testimony at a February 2016 videoconference hearing.  The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing the increased rating issue was identified, including the evidence needed to substantiate a higher rating.  There was a discussion of possible evidence that could substantiate the appeal, and the discussion led to the April 2016 remand.

The Veteran was also afforded VA audiometric examinations in October 2011, September 2012, and April 2016.  A medical opinion is adequate when it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, a VA audiologist must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

On VA audiological examination in October 2011, the examiner addressed the functional impact of the hearing disability and noted that the Veteran reported difficulty hearing in noise, in groups, in church, as well as difficulty hearing the television.  The examiner stated that the Veteran would likely experience moderate to significant communication difficulties without the use of hearing aids, particularly in background noise and in group communication.  However, the examiner also said that she was able to communicate well with the Veteran face-to-face in a quiet environment.  The examiner further stated that the Veteran had excellent word discrimination abilities indicating good benefit from the use of hearing aids and that the Veteran's hearing loss did not render him unable to secure and maintain employment in a position that did not have high communication demands.  The examiner opined that the Veteran would likely perform well with the use of hearing aids even in mild to moderate background noise.  During the VA audiological examination conducted in September 2012, the functional impact of the Veteran's hearing loss was addressed by the examiner who noted that the Veteran reported an inability to hear and understand normal conversational speech, especially in noisy conditions.  On examination in April 2016, the functional impact was described as the Veteran's difficulty in hearing and understanding what others say.  He said that he often misunderstood others in conversations in restaurants and at church, even when using hearing aids.  The examiner stated that the Veteran would likely experience moderate to significant communication difficulties without the use of hearing aids, particularly in background noise and in group communication.  However, the examiner also said that she was able to communicate well with the Veteran face-to-face in a quiet environment.  The examiner further stated that the Veteran had good word discrimination abilities indicating good benefit from the use of hearing aids and opined that the Veteran's hearing loss did not render him unable to secure and maintain employment.  The examiner also opined that the Veteran would likely perform well with the use of hearing aids even in mild background noise.  

Thus, the October 2011, September 2012, and April 2016 VA examiners adequately described the functional effects of the Veteran's hearing loss disability.  Therefore, the Board concludes that the Veteran was an afforded adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

A remand from the Board or from Court confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the August 2016 Board remand, the agency of original jurisdiction referred the case to the Director of the Compensation and Pension service in August 2016, and a decision was received from the Director that same month.

Furthermore, the Veteran was informed about the kind of evidence that was required and the kinds of assistance VA would provide, and he was supplied with the text of 38 C.F.R. § 3.159.  He did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  In addition, the Veteran was given the opportunity to provide additional evidence through his lay statements.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  The Merits of the Claim

In the rating of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In this case the evidence reviewed includes the Veteran's VA treatment records dated between December 2009 and July 2016; the reports of the VA audiometric examinations conducted in October 2011, September 2012, and April 2016; a February 2016 private audiogram, an April 2016 private audiogram and two private audiograms dated in September 2016; and testimony and various written statements submitted by the Veteran and his representative.

The law provides that disability ratings are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  VA regulations allow for the provision of an extraschedular disability rating for exceptional cases where schedular evaluations are found to be inadequate.  38 C.F.R. § 3.321(b)(1); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Board has previously determined that the Veteran's hearing loss disability met the criteria for referral to the Director of VA's Compensation and Pension Service (Director of C&P).  The Director of C&P has adjudicated the question.  Hence, the Board is permitted to exercise jurisdiction over the question.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

The Veteran contends that he is entitled to an extraschedular rating for his service-connected bilateral hearing loss.  The Veteran has reported having great difficulty understanding conversations especially when watching television or listening to the radio.  He has said that he has difficulty hearing weak or soft sounds.  The Veteran has also stated that he cannot understand his pastor's sermons in church and that he cannot understand what anyone says when there is any other noise.

In an August 2016 memorandum, the Director of Compensation and Pension determined that none of the available evidence revealed that the Veteran's service-connected bilateral hearing loss warranted an increased rating pursuant to 38 C.F.R. § 3.321(b)(1) and that the totality of the evidence did not show that the Veteran's hearing loss demonstrated an exceptional or unusual unique disability picture.  The functional and occupational impact was noted to be that of experiencing difficulty hearing without evidence of frequent periods of hospitalization related to the hearing loss and without evidence of marked interference with employability due to the hearing loss.  In addition, the Director indicated that there was no evidence that the hearing loss disability caused any health or safety concern; review of VA treatment records dated between 2009 and 2016 does not reveal that the Veteran's hearing loss disability caused any barrier to his medical treatment or to his understanding of his medical conditions or treatment thereof.  The Director opined that there was no evidence to show that the rating schedule is inadequate and found that an extraschedular rating in excess of the current schedular rating of 10 percent was not warranted.

There is relatively little guidance as to how to determine whether and at what level to grant an extraschedular rating.  In Kuppamala, the Court held that there is a judicially manageable standard limiting the Secretary's discretion for assignment of such a rating, namely that the extraschedular rating is commensurate with the average earning capacity impairment due exclusively to service connected disability or disabilities.  Kuppamala, at 453-5.  As the Court also noted, "average impairment in earning capacity is not a clearly defined standard."  Kuppamala, at 453.  

The Veteran has complained of difficulty understanding the radio and television and of difficulty understanding in-person verbal communications when he is not in a quiet environment; he has reported that this results in some functional impairment.  The Veteran has also reported inconvenience from having to ask people to repeat themselves and from misunderstanding what others say.  The record shows that he was able to complete a working career and then retire.  More recently, he has been able to function socially by going to restaurants and attending church, albeit with some difficulty communicating.

In other contexts VA has determined that a disability warrants a 10 percent rating if it results in social and occupational impairment with an inability to perform occupational tasks only when under considerable stress.  38 C.F.R. § 4.130, Schedule for Rating Mental Disorders.  Similarly, the provisions of 38 C.F.R. § 4.1 declare that the rating schedule is intended to compensate for considerable time lost from work commensurate with the rating.  This suggests that average impairment in earning capacity would encompass some period of inability to perform occupational tasks or lost time from work.  In the instant case, there is no evidence that there are any periods when the Veteran's hearing loss would have prevented him from performing occupational tasks.  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Board notes that the Veteran is also service-connected for tinnitus rated as 10 percent disabling throughout the appeal period.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Therefore, the Board finds that the evidence is against a finding that the hearing loss disability caused average impairment of earning capacity beyond the 10 percent rating currently in effect.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to a disability evaluation in excess of 10 percent for his service-connected bilateral hearing loss on an extraschedular basis, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 


ORDER

Entitlement to an increased rating in excess of 10 percent for bilateral hearing loss on an extraschedular basis is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


